

116 S912 IS: To require certain public housing agencies to absorb port-in housing choice vouchers, and for other purposes.
U.S. Senate
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 912IN THE SENATE OF THE UNITED STATESMarch 27, 2019Ms. Ernst introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require certain public housing agencies to absorb port-in housing choice vouchers, and for other
			 purposes.
	
 1.Requiring certain public housing agencies to absorb port-in vouchersSection 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) is amended by adding at the end the following:
			
				(21)Portability of vouchers
 (A)DefinitionsIn this paragraph— (i)the term covered public housing agency means a public housing agency that, in a given fiscal year, utilizes less than 95 percent of the budget authority available to the public housing agency;
 (ii)the term initial public housing agency has the meaning given the term initial PHA in section 982.4 of title 24, Code of Federal Regulations, or any successor regulation; and (iii)the term portable family means a family holding a voucher under this subsection that seeks to rent a dwelling unit outside of the jurisdiction of the initial public housing agency.
 (B)RequirementA covered public housing agency that has jurisdiction over the area in which a portable family is seeking to use the voucher received from an initial public housing agency—
 (i)shall be required to absorb and receive the portable family by the end of the calendar year in which the portable family seeks to use the voucher;
 (ii)shall make assistance payments to the portable family under an annual contributions contract entered into between the covered public housing agency and the Secretary; and
 (iii)may not bill the initial public housing agency for those assistance payments..